        Case 1:21-cr-00221-JPW Document 1 Filed 08/04/21 Page 1 of 7




                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      No. 1:21-CR- ·7_ 1_(

V.                                            (Judge   u) \ lS(r\.    )

JEREMY FALLBECK,
        Defendant
                                                                     FILED
                                                               HARRISBURG    1
                                                                              • :..
                              INDICTMENT
                                                                AUG O4 202 1
THE GRAND JURY CHARGES:
                                                       -:,er     ()(j::\
                                                                Deputy Clerk - -
                              COUNT ONE

     From on or about January 9, 2019, until on or about August 25,

2019, in York County, in the Middle District of Pennsylvania, the

defendant,

                         JEREMY FALLBECK,

did use , employ, persuade, induce and entice a person under the age of

18, RDS , to engage in sexually explicit conduct for the purpose of

producing a visual depiction of such conduct, and knew and had reason

to know that such visual depiction would be transported, and was

transported, using any means and facility of interstate and foreign

commerce and in and affecting commerce, including by computer and

cell phone.
        Case 1:21-cr-00221-JPW Document 1 Filed 08/04/21 Page 2 of 7




   In violation of Title 18, United States Code, Sections 2251(a) and (e).

THE GRAND JURY FURTHER CHARGES:

                              COUNT TWO

      From on or about January 9, 2019, until on or about August 25,

2019, in York County, in the Middle District of Pennsylvania, the

defendant,

                         JEREMY FALLBECK,

did, using a means and facility of interstate and foreign commerce,

willfully and knowingly receive visual depictions of a minor, RDS,

engaged in sexually explicit conduct that were mailed, shipped and

transported, and which contained materials that were mailed, shipped

and transported, in interstate commerce , and in and affecting interstate

commerce, by means of computer and cell phone, and the production of

such visual depictions involved the use of a minor engaging in sexually

explicit conduct.

     In violation of Title 18, United States Code, Section 2252(a)(2).
        Case 1:21-cr-00221-JPW Document 1 Filed 08/04/21 Page 3 of 7




THE GRAND JURY FURTHER CHARGES:

                             COUNT THREE

      From on or about January 9, 2019, until on or about August 25,

2019, in York County, within the Middle District of Pennsylvania, the

defendant,

                          JEREMY FALLBECK,

did knowingly and intentionally use a facility of interstate and foreign

commerce, namely the internet and via cell phone, to persuade , induce,

and entice an individual who had not attained the age of 18 years, RDS,

to engage in any sexual activity for which any person can be charged

with a criminal offense (the production of child pornography, a violation

of 18 U.S.C. § 2251(a) and (e) , and the receipt of child pornography, a

violation of 18 U.S.C. 2252(a)(2)).

     In violation of Title 18, United States Code, Section 2422(b).
       Case 1:21-cr-00221-JPW Document 1 Filed 08/04/21 Page 4 of 7




THE GRAND JURY FURTHER CHARGES:

                                COUNT FOUR

     On or about December 18, 2019, in York County, in the Middle

District of Pennsylvania, the defendant,

                         JEREMY FALLBECK,

did knowingly possess one or more matters which contained any visual

depiction that had been shipped and transported using any means and

facility of interstate and foreign commerce, including by computer or

cell phone , and the production of such visual depiction involved the use

of a minor engaging in sexually explicit conduct, and the visual

depiction is of such conduct.

     In violation of Title 18, United States Code, Section 2252(a)(4)(B).
        Case 1:21-cr-00221-JPW Document 1 Filed 08/04/21 Page 5 of 7




THE GRAND JURY FURTHER CHARGES:

                         FORFEITURE ALLEGATION

      The allegations contained in Counts One through Four of this

Indictment are hereby re-alleged and incorporated by reference for the

purpose of alleging forfeiture pursuant to Title 18, United States Code,

Section 2253, and Title 18, United States Code, Section 2428.

      Upon conviction of any offense in violation of Title 18, United

States Code, Section 2251 , 2251A, or 2252, and Title 18, United States

Code, Section 2422, the defendant,

                             JEREMY FALLBECK,

shall forfeit to the United States:

  a. any visual depiction described in 18 U.S.C. §§ 2251 , 2251A, or
     2252, 2252A, 2252B or 2260, or any book, magazine, periodical,
     film, videotape, or other matter which contains any such visual
     depiction, which was produced, transported, mailed, shipped or
     received in violation of Title 18, United States Code , Chapter 110,
     pursuant to 18 U.S.C. § 2253(a)(l) ;

  b. any property, real or personal, constituting or traceable to gross
     profits or other proceeds obtained from such offense(s), pursuant
     to 18 U.S.C. § 2253(a)(2);

  c. any property, real or personal, used or intended to be used to
     commit or to promote the commission of such offense(s) , or any
     property traceable to such property, pursuant to 18 U.S.C.
     § 2253(a)(3); and
        Case 1:21-cr-00221-JPW Document 1 Filed 08/04/21 Page 6 of 7




any property real or personal that was used or intended to be used to

commit or to facilitate the commission of the offense.

     The property to be forfeited to the United States includes, but is

not limited to, all computer(s) and/or electronic equipment used or

intended to be used to commit or to promote the commission of such

offenses. If any of the above-described forfeitable property, as a result of

any act or omission of the defendant:

           a.    cannot be located upon the exercise of due diligence;

           b.    has been transferred or sold to, or deposited with, a

                 third party;

           c.    has been placed beyond the jurisdiction of the Court;

           d.    has been substantially diminished in value; or

           e.    has been commingled with other property which cannot

                 be divided without difficulty;

the United States of America shall be entitled to forfeiture of substitute

property pursuant to Title 21 , United States Code, Section 853(p).
       Case 1:21-cr-00221-JPW Document 1 Filed 08/04/21 Page 7 of 7




     All pursuant to Title 18, United States Code, Section 2253, and

Title 18, United States Code, Section 2428.




                                        Grand Jury Foreperson



                                        Date



     BRUCE D. BRANDLER
     Acting United States Attorney



     CHRISTIAN T. HAUGSY
     Assistant U.S . Attorney
